Citation Nr: 1111960	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-29 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected hemorrhoids.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine. 

3.  Entitlement to a compensable disability rating for service-connected chronic impingement syndrome of the left shoulder prior to April 14, 2009, and in excess of 10 percent thereafter. 

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from the December 1988 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board notes that, during the pendency of the appeal, the Veteran was awarded a temporary evaluation of 100 percent effective August 13, 2009, based on surgical treatment necessitating convalescence for the Veteran's service-connected chronic impingement syndrome of the left shoulder.  Effective July 1, 2010, the disability rating was reduced back to 10 percent.

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in January 2011.  A copy of the transcript of this hearing has been associated with the claims file.

The Board notes that by VA Form 9 submitted in November 2010 the Veteran perfected an appeal seeking to reopen a claim for service connection for right shoulder disorder (which has been characterized by the RO as chronic impingement syndrome, right shoulder).  At the hearing in January 2011, the Veteran through his representative, raised this issue as being ready for appellate review and testimony was taken on this issue.  Consequently, the Board has added this issue to those already on appeal.

Pursuant to below, having reopened the claim for service connection for a right shoulder disorder, the merits of this claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected hemorrhoids are not productive of large or thrombotic hemorrhoids that are irreducible with excessive redundant tissue evidencing frequent recurrences.

2.  The orthopedic manifestations of the Veteran's degenerative disc disease of the lumbar spine are not productive of limitation of forward flexion to 60 degrees or less; combined range of motion of the thoracolumbar spine of 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or favorable ankylosis of the entire thoracolumbar spine.

3.  The Veteran's degenerative disc disease of the lumbar spine is productive of neurologic manifestations in the form of radiculopathy into the bilateral lower extremities that is manifested by no more than mild incomplete paralysis of the sciatic nerve bilaterally.

4.  After resolving reasonable doubt in the Veteran's favor, his chronic impingement syndrome of the left shoulder is productive of a painful joint due to a healed injury; but is not productive of ankylosis of the scapulohumeral articulation, limitation of motion of the arm to 90 degrees or less, recurrent dislocations of the scapulohumeral joint, malunion of the scapulohumeral joint with at least moderate deformity, or nonunion of the clavicle or scapula with loose movement.

5.  The Veteran's disabilities of hemorrhoids, degenerative disc disease of the lumbar spine and chronic impingement syndrome of the left shoulder do not represent exceptional disability pictures such that the VA rating schedule is inadequate to rate these service-connected disabilities.

6.  The Board denied service connection for a right shoulder disorder in a February 2000 decision.  The Veteran did not appeal that decision nor has he requested reconsideration, and it is final.

7.  Some of the new evidence submitted subsequent to February 2000 in support of the Veteran's claim for service connection for a right shoulder disorder is material.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.114, Diagnostic Code 7336 (2010).

2.  The criteria for a disability rating in excess of 10 percent for the orthopedic manifestations of service-connected degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5243 (2010).

3.  The criteria for a separate 10 percent disability rating for radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.124a, Diagnostic Code 8520 (2010).

4.  The criteria for a separate 10 percent disability rating for radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.124a, Diagnostic Code 8520 (2010).

5.  The criteria for a 10 percent disability rating for chronic impingement syndrome of the left shoulder were met prior to April 14, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5200 through 5203 (2010).

6.  The criteria for a disability rating in excess of 10 percent for chronic impingement syndrome of the left shoulder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5200 through 5203 (2010).

7.  The February 2000 Board decision that denied service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2010).

8.  New and material evidence has been received, and the Veteran's claim for service connection for a right shoulder disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claims

Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in March 2006, prior to the initial adjudication of his claims, that informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  In July 2008, he was provided notice compliant with Vazquez-Flores.  In this notice, he was also advised that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life and what evidence and/or information is necessary to establish entitlement to an effective date should benefits be granted.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The Board acknowledges that the notice letter sent to the Veteran in March 2006 does not fully meet the requirements set forth in Vazquez-Flores and is not sufficient as to content and timing.  However, content-compliant notice was provided to the Veteran in July 2008, and his claims were subsequently adjudicated in August 2009 and April 2010.  Thus, the Board finds that any deficiencies in the initial notice have been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  The Board may, therefore, proceed to adjudicate the Veteran's claims without prejudice to him.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.  The Veteran has not identified any additional relevant evidence not already obtained.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in March 2006, April 2009 and March 2010.  Significantly, the Board observes that he does not report that the conditions have worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Board notes that, at the hearing in January 2011, the Veteran and his representative appeared to attack the adequacy of the VA examinations relating his service-connected low back and left shoulder disabilities claiming that the Veteran did not remember the examiners using a goniometer to measure range of motion.  After reviewing the VA examination reports, however, the Board does not find any reason to conclude that these examinations are inadequate.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations (including providing range of motion measurements), and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Furthermore, at least with regard to the left shoulder disability, the rating criteria do not actually call for exact measurements to be obtained and, therefore, so long as the report provides sufficient detail of the left shoulder's limitation of motion, which it does, the lack of use of a goniometer is not detrimental to the adequacy of the examination.  Finally, even if the examiners did not use a goniometer to measure the Veteran's ranges of motion of his thoracolumbar spine and left shoulder, the Veteran has failed to explain how the findings set forth in the examination reports would be significantly different and how they would result in a different evaluation for these service-connected disabilities.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 
Hemorrhoids

The Veteran is seeking a compensable disability rating for his service-connected hemorrhoids.  At the hearing in January 2011, the Veteran testified that he has frequent to constant problems with external hemorrhoids resulting in pain, itching and burning for which he treats with Preparation-H.  He testified that he has problems at work and has to take time to go and apply Preparation-H to the hemorrhoids.  He denied having had rectal bleeding or surgery.  His wife testified that the Veteran has problems with his hemorrhoids more frequent than not and they affect his walking.

The Veteran's hemorrhoids are evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, external or internal hemorrhoids are assigned a noncompensable rating when they are mild or moderate.  A 10 percent disability rating is assigned when external or internal hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent disability rating is assigned when there are external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.

VA treatment records do not show any treatment for the Veteran's hemorrhoids despite his testimony that he has received treatment.  Thus, the only medical evidence of record relating to the Veteran's hemorrhoids is the two VA examinations conducted in March 2006 and April 2009.  

At the March 2006 VA examination, the Veteran reported having hemorrhoids that recur frequently treated with over-the-counter medications.  It was noted that there was no functional impairment as a result of his hemorrhoids and he has not lost time from work because of them.  Rectal examination demonstrated internal hemorrhoids were present located at circumferential which were not reducible.  There was no evidence of bleeding.  Thrombosis was absent.  There was no evidence of frequent recurrence, without excessive redundant tissue.  The assessment was hemorrhoids without significant anemia or malnutrition.

At the April 2009 VA examination, the Veteran reported anal itching, pain and swelling.  He denied having diarrhea, tenesmus, perianal discharge and leakage of stool.  He reported having hemorrhoids that are constantly present and treated with over-the-counter preparations.  He denied ever being hospitalized or having surgery for this condition.  He reported that he does not experience any functional impairment from this condition.  There were no hemorrhoids detected during the rectal examination.  Furthermore, there was no evidence of ulceration, fissures, reduction of lumen, rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, and protrusion or loss of sphincter control.  The assessment was hemorrhoids without significant anemia or malnutrition.

Based on the foregoing evidence, the Board finds that the preponderance of the evidence is against finding that a compensable disability rating is warranted for the Veteran's service-connected hemorrhoids.  The evidence fails to establish that the Veteran's hemorrhoids are large or thrombotic and irreducible with excessive redundant tissue.  The Board acknowledges the testimony that the Veteran's has recurrent hemorrhoids that cause itching, pain and swelling and that these symptoms may be constant at times; however, this evidence alone is insufficient to demonstrate that the criteria for a compensable disability rating.  Furthermore, the Veteran denied having any occupational impairment due to his hemorrhoids, nor did he testify to such.  Consequently, the evidence shows that this disability is productive of, at most, moderate hemorrhoids.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the Veteran's claim must be denied.

Degenerative Disc Disease of the Lumbar Spine

The Veteran is seeking a disability rating greater than 10 percent for his service-connected degenerative disc disease of the lumbar spine.  At the hearing in January 2011, the Veteran testified that his low back problems consist of severe pain, stiffness and [limited] range of motion.  He testified that he cannot stand from a kneeling position without using his hands and upper body to support him and that he has to be careful how he lifts things because his back will "go out."  He described an incident that he had the night before at work in which he was turning to reset a machine and he felt a very sharp and sudden pain in his lower back down into his right leg.  He stated that he took some Ibuprofen and sat down while the machines continued to run, and it loosened.  He was able to continue to work although with pain.

The Veteran's service-connected degenerative disc disease of the lumbar spine has been evaluated under Diagnostic Code 5243 for intervertebral disc syndrome.  Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever would result in a higher rating.  38 C.F.R. § 4.71a.  When rating under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

In relevant part, the General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine; and a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

The fact that the criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  For example, impairment of the sciatic nerve is addressed under Diagnostic Code 8520.  Under this Diagnostic Code, complete paralysis, where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost is assigned an 80 percent rating.  38 C.F.R. § 4.124a.  For incomplete paralysis, mild is assigned a 10 percent rating; moderate is assigned a 20 percent rating; moderately severe is assigned a 40 percent rating; and severe with marked muscle atrophy is assigned a 60 percent evaluation.  Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

VA treatment records do not show any treatment for the Veteran's degenerative disc disease of the lumbar spine.  In support of his claim, the Veteran submitted a statement from his private chiropractor dated in January 2006 that indicates he receives treatment for his lower back at least two to three times a month.  This chiropractor stated that the Veteran has advanced degenerative joint disease and severely narrowed disc space at the levels of L5 and S1, which was confirmed by x-rays taken on April 15, 2004.  He further indicated that they have worked to a point of stabilization and now give the Veteran palliative care to minimize pain and increase mobility.  

At the March 2006 VA examination, the Veteran reported suffering from the following symptoms:  stiffness, weakness in the back but not the lower extremities, constant pain (burning and aching in nature) located at the lower lumbar area, and pain travelling to the posterior right thigh and knee.  He rated his pain level as 7 out of 10.  He related that the pain can be elicited by physical activity and relieved by rest.  At the time of pain, he can function with medication.  He stated that he noticed his pain in the lower back with radiation to the right leg, but denied numbness, paresthesia, and bowel or bladder symptoms.  He reported not receiving any treatment for his condition.  He denied that this condition causes incapacitation.  He reported after he sits for 30 to 40 minutes he has to shift his position.  He has to pace his activities.  This condition had not resulted in any time lost from work.  Physical examination of the thoracolumbar spine revealed no complaints or radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on examine of the lower lumbar area.  There was negative straight leg raises bilaterally.  There was no ankylosis of the spine.  Range of motion of the thoracolumbar spine was limited to 70 degrees of forward flexion with pain, 20 degrees of extension with pain, 20 degrees of right lateral flexion with pain, 30 degrees of left lateral flexion without pain, and 30 degrees of rotation bilaterally without pain.  The examiner noted that the joint function of the spine was additionally limited by pain after repetitive use and that pain was the major functional impact; however, it was not additionally limited after repetitive use by fatigue, weakness, lack of endurance and incoordination.  The examiner stated that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The neurological examination of the lower extremities demonstrated motor function was within normal limits.  Sensory function was within normal limits.  Reflexes were 2+ bilaterally at the knee and ankle.  The examiner stated that the diagnosis of degenerative disc disease of the lumbar spine remains the same.

At the April 2009 examination, the Veteran reported symptoms including stiffness and numbness.  He denied loss of bladder or bowel control.  He reported pain in the lower back that occurs constantly and travels to both legs.  He reported that the pain is sharp, sticking and cramping, and rated at a level of 6 out of 10.  The pain can be elicited by physical activity, but also comes spontaneously, and is relieved by rest.  At the time of pain, he can function without medication.  This condition is treated with chiropractic treatments.  He stated his condition has not resulted in any incapacitation.  He reported that he has functional impairment in that he has difficulty standing for prolonged periods of time.  Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  There was positive straight leg raising tests bilaterally.  There was no ankylosis of the lumbar spine.  Range of motion of the thoracolumbar spine was limited to 80 degrees of forward flexion, 30 degrees of extension, 20 degrees of lateral flexion bilaterally, and 30 degrees of rotation bilaterally.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. Inspection of the spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curves of the spine.  Neurological examination of the lower extremities showed no sensory deficits and no motor weakness.  Reflexes were 2+ bilaterally at the knee and ankle.  The examiner stated that the diagnosis of degenerative disc disease of the lumbar spine is changed to lumbar intervertebral disc syndrome and the most likely peripheral nerve affected is the sciatic nerve.  This is a result of a progression of the previous diagnosis.  It is at least as likely as not due to biomechanical alterations caused by lumbar disc degenerative disease.  Finally, the examiner stated that the effect of this condition on the Veteran's usual occupation is limitation of heavy lifting, prolonged standing, walking, climbing, stooping and reaching.

Based upon this evidence, the Board initially finds that evaluated based upon incapacitating episodes is not warranted because the evidence fails to establish that the Veteran has had any incapacitating episodes requiring physician treatment and physician prescribed bed rest.  Consequently, the Board will evaluate the Veteran's degenerative disc disease of the lumbar spine on the basis of its orthopedic and neurologic manifestations.   

As to the orthopedic manifestations, the Board finds that there is insufficient evidence to establish entitlement to a disability rating in excess of 10 percent for the Veteran's degenerative disc disease of the lumbar spine as the evidence fails to demonstrate that the Veteran has forward flexion limited to 60 degrees or less, combined range of motion of 120 degrees or less, or that there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The medical evidence shows the Veteran has no less than 70 degrees of forward flexion of the thoracolumbar spine with consideration of pain on motion.  Combined range of motion of the thoracolumbar spine has been demonstrated to be no less than 200 degrees.  Furthermore, the evidence fails to show objective evidence of muscle spasm, guarding, abnormal gait or abnormal spinal contour.  Finally, there is no evidence of ankylosis.  Consequently, the preponderance of the evidence is against finding that a disability rating in excess of 10 percent for orthopedic manifestations of the Veteran's degenerative disc disease of the lumbar spine.  

As to the neurologic manifestations of the Veteran's degenerative disc disease of the lumbar spine, however, the evidence supports finding that separate disability ratings are warranted for radiculopathy of the bilateral lower extremities.  Although the Veteran reported at the March 2006 VA examination having radiation of pain down the right lower extremity, no objective evidence of any neurologic deficit was found on examination.  However, at the April 2009 VA examination, the Veteran reported radiation of pain into both lower extremities, and the examiner found that straight leg raises were positive bilaterally.  Based on this, the examiner changed the Veteran's diagnosis to lumbar intervertebral disc syndrome with sciatic involvement and stated that this was a progression of the Veteran's degenerative disc disease of the lumbar spine.

In evaluating the Veteran's separate neurologic manifestations, the Board finds that a 10 percent evaluation is warranted for each lower extremity based upon mild incomplete paralysis of the sciatic nerve under Diagnostic Code 8520.  A higher disability rating is not warranted as the medical evidence fails to establish that the Veteran's neurologic manifestations, i.e., radiculopathy of the bilateral lower extremities, is productive of moderate incomplete paralysis of the sciatic nerve.  The evidence only shows that the Veteran has subjective complaints of pain travelling from his low back into his bilateral lower extremities with objective signs of positive straight leg raises bilaterally.  The evidence fails to show, however, that he has any other signs or symptoms relating thereto.  The April 2009 VA examination demonstrated that there were no sensory deficits or motor weakness in the lower extremities, and reflexes were within normal limits at 2+.  Consequently, the disability picture is more accurately reflected by a finding of mild incomplete paralysis of the sciatic nerve without further objective signs of paralysis.

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against finding a higher disability rating is warranted for the orthopedic manifestations of the Veteran's degenerative disc disease of the lumbar spine; however, it is in favor of granting separate 10 percent disability ratings for radiculopathy into the bilateral lower extremities.  To that extent alone, the Veteran's claim for an increased disability rating is granted.

Chronic Impingement Syndrome, Left Shoulder

The Veteran is seeking higher disability ratings for his service-connected chronic impingement syndrome of the left shoulder.  He filed his claim in February 2006.  This disability was initially evaluated as noncompensable.  By rating decision issued in September 2009, a disability rating of 10 percent was awarded effective April 14, 2009.  The Veteran notified VA that he underwent surgery for his left shoulder disability in August 2009 and, by rating decision issued in February 2010, a temporary 100 percent disability rating was awarded for convalescence effective August 13, 2009, the date of the surgery, and 10 percent effective December 1, 2010.  The Board notes that, in an April 2010 rating decision, the RO noted that the effective date of December 1, 2010, for the reduction from 100 percent to 10 percent was in error as the year should have been 2009; and, therefore, it reset the effective of the reduction to 10 percent as July 1, 2010.  The Board notes, therefore, that it is dealing with a staged rating and must determine whether a compensable disability rating is warranted prior to April 14, 2009, and whether a disability rating in excess of 10 percent is warranted thereafter (precluding the period from August 13, 2009, to June 30, 2010, during which the Veteran had a 100 percent disability rating).  

Musculoskeletal disabilities of the shoulder and arm may be rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows:  Forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  In determining whether the veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

Under Diagnostic Code 5200, ankylosis of the scapulohumeral joint (where the scapula and the humerus move as one piece) warrants ratings from 30 to 50 percent for the major arm and from 20 to 40 percent for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5201, a 20 percent evaluation is assigned for limitation of arm motion at the shoulder level whether it involves the major or minor upper extremity.  When there is limitation of motion midway between the side and shoulder level, a 20 percent rating is warranted for the minor arm, and a 30 percent rating is warranted for the major arm.  When limitation of motion of the arm is to 25 degrees from the side, a 30 percent rating is warranted for the minor arm, and a 40 percent rating is warranted for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Diagnostic Code 5202 evaluates other impairment of the humerus.  Where there is malunion with moderate deformity, a 20 percent disability rating is warranted whether it involves either arm.  For malunion with marked deformity, a 20 percent rating is warranted for the minor arm, and a 30 percent rating is warranted for the major arm.  For recurrent dislocation of the arm at the scapulohumeral joint, a 20 percent rating is warranted when there are infrequent episodes and guarding of movement only at the shoulder level of either arm, and where there are frequent episodes and guarding of all arm movements of the minor arm.  A 30 percent disability rating is warranted for recurrent dislocation of the arm at the scapulohumeral joint where there are frequent episodes and guarding of all arm movements of the major arm.  Fibrous union of the humerus warrants a 40 percent rating for the minor arm and a 50 percent rating for the major arm.  Nonunion (false flail joint) warrants a 50 percent rating for the minor arm and a 60 percent rating for the major arm.  Finally, loss of the head of the humerus (flail shoulder) warrants a 70 percent rating for the minor arm and an 80 percent rating for the major arm. 38 C.F.R. § 4.71a, Diagnostic Code 5202.

Finally, Diagnostic Code 5203 evaluates impairment of the clavicle or scapula and provides a 10 percent rating for either arm where there is malunion of the clavicle or scapula or nonunion without loose movement.  A 20 percent rating is warranted for either arm if there is nonunion with loose movement.  Finally, for dislocation of the clavicle or scapula, a 20 percent rating is warranted for either arm.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

VA treatment records do not show any treatment for the Veteran's chronic impingement syndrome of the left shoulder.  Private treatment records from June through October 2009 show the Veteran complained of left shoulder pain for several years with a worsening over the previous few months.  On examination in June 2009, the Veteran complained of constant pain worsening with activities using the left upper extremity such as lifting, reaching, pulling or placing the arm behind his head.  There was moderate tenderness at the greater tuberosity and a positive impingement sign.  No significant crepitus was noted with range of motion but there was moderate irritability.  Range of motion was limited to 160 degrees of forward elevation.  Internal rotation touched the L1.  X-rays were negative.  The impression was left shoulder chronic impingement syndrome and possible rotator cuff tear.  Examination of his shoulder on August 3, 2009, demonstrated moderate greater tuberosity tenderness, positive impingement sign, and a positive speed's test.  There was no crepitus with range of motion.  Range of motion was symmetric with right shoulder.  Forward elevation was 180 degrees.  On internal rotation, he could touch the L1.  Strength was good with abduction and external rotation.  It was noted that MRI (magnetic resonance imaging) was positive for partial thickness rotator cuff tear.  The impression was left shoulder chronic impingement syndrome and probably partial versus complete rotator cuff tear.  The plan was to perform a left shoulder arthroscopy.  The arthroscopy was performed on August 13, 2009.  It demonstrated that the biceps tendon was completely absent; the humeral head and glenoid articular cartilage were intact; the glenoid had a very minor area anteroinferiorly of some chondromalacia; the rotator cuff was normal; marked wear on the undersurface of the coracoacromial ligament; diffuse bursitis with angry red and inflamed tissue; and some wear and hyperemia on the supraspinatus tendon.  An arthroscopic subacromial decompression was performed.  

The Veteran also underwent VA examinations in March 2006, April 2009 and March 2010.  At the March 2006 VA examination, the Veteran complained of weakness on activity, intermittent stiffness, and constant pain.  The pain was described as localized in the anterior and posterior aspect of the shoulder, and is burning, sharp and aching in nature.  He stated his pain level was a 9 out of 10.  He reported that pain can be elicited by physical activity and relieved with medication.  He uses Ibuprofen as needed for pain relief.  At the time of pain, he can function with medication.  He reported being functionally impaired in that he cannot lift heavy objects or do any overhead activities.  He denied that this condition had caused him to lose any time at work.  Physical examination of the left shoulder demonstrated signs of tenderness and a positive Hawkins test.  He had full range of motion of the left shoulder with report of some pain at end of range.  The examiner stated that the left shoulder joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Other findings include negative Yergason and drop arm sign and 5/5 shoulder girdle muscle strength.  X-rays of the left shoulder showed early osteoarthritis of the glenohumeral joint.  The diagnosis of chronic impingement syndrome, left shoulder, was continued.

At the April 2009 VA examination, the Veteran complained of constant pain that travels down the arm.  He reported that the pain is burning and sharp, and rated it at a 5 out of 10.  He stated that the pain can be elicited by physical activity and relieved by rest and Ibuprofen.  At the time of pain, he can function with medication.  He reported additional symptoms of weakness, heat, giving way and lack of endurance.  He denied stiffness, swelling, redness, locking, fatigability and dislocation.  He stated he was not receiving any treatment for this condition.  He denied ever being hospitalized or having surgery for this condition.  He reported being functionally impaired in that he has difficulty lifting weights.  Physical examination demonstrated tenderness but there were no signs of edema, weakness, redness, heat or guarding of movement.  There was no subluxation.  Range of motion of the left shoulder was flexion of 125 degrees, abduction of 110 degrees, external rotation of 75 degrees and internal rotation of 90 degrees.  The examiner stated that the left shoulder joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neurological examination of the upper extremities demonstrated that motor function, sensory and reflexes were within normal limits.  The diagnosis of chronic impingement syndrome, left shoulder, was continued.

The Veteran underwent a VA examination in March 2010 for his left shoulder disability, which was after his surgery.  At that time, the Veteran complained of having the following symptoms:  weakness, heat, giving way, lack of endurance, fatigability, tenderness, pain and dislocation.  He denied having stiffness, swelling, redness, locking, deformity, drainage, effusion and subluxation.  He reported experiencing flare ups as often as six times per week lasting for two hours.  He reported his pain level to be 6 out of 10 at its most severe.  The flare ups are precipitated by physical activity and alleviated by rest and Ibuprofen.  During the flare ups, he experiences functional impairment due to pain, weakness and limitation of motion of the joint.  He reported having surgery on the left shoulder in July 2009 with residuals of pain and weakness.  He has not had any joint replacement.  He reported being functionally impaired in that he has difficulty with performing his job as a machinist and cabinet maker.  Physical examination demonstrated he has a well-healed scar (three hole arthroscopic) on the left shoulder covering an area of one square centimeter.  It was not painful on examination.  There was no skin breakdown.  It was superficial with no underlying tissue damage.  There was no inflammation, edema, keloid formation or disfigurement.  The scar did not limit the motion or function of the left shoulder.  There was weakness, tenderness and guarding of movement of the left shoulder; however, there were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment, drainage or subluxation.  There was no ankylosis of the left shoulder.  Range of motion of the left shoulder was flexion of 120 degrees, abduction of 120 degrees, external rotation of 60 degrees and internal rotation of 60 degrees.  Neurological examination of the left upper extremity was within normal limits.  The diagnosis was chronic impingement syndrome, left shoulder.  

A Compensable Rating Prior to April 14, 2009

Based upon the evidence, the Board finds that the evidence is in equipoise as to whether a compensable disability rating is warranted prior to April 14, 2009.  The Board notes that, in the April 2009 rating decision that awarded a 10 percent disability rating for the Veteran's left shoulder disability, the RO recognized that the Veteran did not meet the criteria under any applicable Diagnostic Code; however, recognizing that the Veteran's left shoulder shows limited motion and revealed tenderness on examination, it found a 10 percent disability rating is warranted because the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  The Board notes that this basis is from 38 C.F.R. § 4.59.  However, § 4.59 also states that it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.    

In this case, the Veteran's chronic impingement syndrome of the left shoulder is related to an injury incurred in service.  The Veteran has consistently reported having constant pain in his left shoulder especially elicited by physical activity.  The Board acknowledges that there is no evidence prior to the April 2009 VA examination to indicate the Veteran had limitation of motion of the left shoulder.  The March 2006 VA examination indicates the Veteran had full range of motion of the left shoulder; however, it is also noted that he reported having some pain at the end of the ranges of motion.  Furthermore, it was noted that he had tenderness and a positive Hawkins test (which is a positive sign of impingement).  The Board does not find that 38 C.F.R. § 4.59 requires that there be limitation of motion before a compensable rating is warranted.  Rather, it merely requires there be a painful joint due to a healed injury.  Giving the Veteran the benefit of the doubt, the Board finds that there is sufficient evidence to establish that his service-connected chronic impingement syndrome, which is due to a healed injury, results in a painful left shoulder joint.  Consequently, the Board finds that a disability rating of 10 percent is warranted prior to April 14, 2009.

In Excess of 10 Percent

The Board finds that, except for the period the Veteran was awarded a 100 percent temporary disability rating due to convalescence for his surgery in August 2009, the evidence does not establish that the Veteran's chronic impingement syndrome of the left shoulder warrants a disability rating higher than 10 percent.

A higher disability rating is not warranted under Diagnostic Code 5200 because the evidence fails to show that the Veteran has ankylosis of the scapulohumeral articulation.  

Furthermore, a higher disability rating is not warranted under Diagnostic Code 5201 as the evidence fails to establish that the Veteran's motion of the left arm is limited at the shoulder level or below.  VA examinations demonstrate that range of motion on abduction of left arm has been from 110 degrees to 180 degrees (which is normal).  At shoulder level would be 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  None of the VA examiners found that the Veteran's left shoulder was productive of additional functional impairment on repetitive testing.  Furthermore, although the Veteran has reported flare ups of pain and weakness after physical activity, he has also stated that he is able to continue to function with medication.  Thus, even with consideration of the Veteran's functional impairment during flare-ups, the Board finds that the evidence is insufficient to conclude that the Veteran would have limitation of motion of the left arm consistent with 90 degrees of abduction or less.  Consequently, a higher disability rating is not warranted under Diagnostic Code 5201.

A higher disability rating is also noted warranted under Diagnostic Code 5202 as the evidence fails to demonstrate that the Veteran has recurrent dislocation of the scapulohumeral joint or malunion of the scapulohumeral joint with at least moderate deformity.  

Finally, a higher disability rating is not warranted under Diagnostic Code 5203 because the evidence does not establish that the Veteran has nonunion of the clavicle or scapula with loose movement.

Consequently, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 10 percent is warranted.  The preponderance of the evidence being against the Veteran's claim, the benefit of the doubt is not for application.

In conclusion, the Board finds that a 10 percent disability rating, but no higher, is warranted for the Veteran's service-connected chronic impingement syndrome of the left shoulder (excluding the period of 100 percent temporary rating for convalescence granted from August 13, 2009, to June 30, 2010).  

Extraschedular Consideration 

Finally, the Board must consider whether referral for consideration of an extraschedular disability rating is warranted under 38 C.F.R. § 3.321(b).  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  In other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the evidence does not establish that the Veteran's disability pictures for his service-connected disabilities of hemorrhoids, degenerative disc disease of the lumbar spine, and chronic impingement syndrome of the left shoulder are so exceptional as to render application of the VA rating schedule inadequate.  Rather, the established criteria clearly adequately contemplate each disability.  

With regard to the Veteran's service-connected hemorrhoids, he complains of having recurring hemorrhoids with itching, burning and pain in the anal area that he treats with Preparation-H, an over-the-counter medication.  The Board finds these symptoms are not out of the ordinary for this condition and that the VA rating schedule contemplates such symptoms.  The evidence does not show, nor does the Veteran contend, that he has symptoms that are unusual or extraordinary such that they are not contemplated by the establish rating criteria.  Furthermore, the Board notes that there is no functional impairment resulting from this disability.  Although the Veteran states he sometimes has to take a break at work to go treat his hemorrhoids with Preparation-H, he has denied missing work due to his hemorrhoids or that they impair him in any way.  Thus, he has no industrial impairment as a result of this disability.  Consequently, the Board finds that the VA rating schedule is adequate for rating the Veteran's service-connected hemorrhoids; and, therefore, referral for consideration of an extraschedular disability rating is not warranted.

With regard to the Veteran's service-connected degenerative disc disease of the lumbar spine, he complains mostly of pain in his low back with stiffness and numbness, especially with repetitive activity, which causes difficulty in standing for prolonged periods of time.  He has also complained of pain travelling down his lower extremities, which the Board notes it granted separate compensable disability ratings for in this decision.  The Board finds, however, that the Veteran's symptoms are not out of the ordinary for his disability and that the VA rating schedule contemplates such symptoms.  VA examination shows the Veteran has limitation of motion of the thoracolumbar spine with tenderness but no muscle spasm.  In addition, the examiners all noted that joint function of the spine is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  Consequently, the evidence does not show, nor does the Veteran contend, that he has symptoms that are unusual or extraordinary such that they are not contemplated by the establish rating criteria.  Furthermore, although the Veteran complains that his service-connected low back disability affects his ability work, he has not contended that he has missed any time from work because of it.  Any industrial impairment the Veteran has is contemplated by the VA rating schedule and the assignment of a disability rating is acknowledgement that there is some industrial impairment present.  The Veteran has not, however, indicated (nor does the evidence show) that his industrial impairment is that which is not contemplated by the rating schedule.  Consequently, the Board finds that the VA rating schedule is adequate for rating the Veteran's service-connected degenerative disc disease of the lumbar spine; and, therefore, referral for consideration of an extraschedular disability rating is not warranted.

With regards to the Veteran's service-connected chronic impingement syndrome of the left shoulder, his symptoms consist of pain, stiffness, weakness and limited motion.  The Board finds these symptoms are not out of the ordinary for this disability and that the VA rating schedule contemplates such symptoms.  Furthermore, the Board notes that any additional functional impairment has been contemplated in evaluating this disability.  The evidence does not show, nor does the Veteran contend, that he has symptoms that are unusual or extraordinary such that they are not contemplated by the establish rating criteria.  Furthermore, although the Veteran complains that this service-connected disability affects his ability to work, such is contemplated by the VA rating schedule as it contemplates loss of industrial capacity and the assignment of a disability rating is acknowledgement that there is some industrial impairment present.  The Veteran has not, however, indicated (nor does the evidence show) that his industrial impairment is that which is not contemplated by the rating schedule.  Consequently, the Board finds that the VA rating schedule is adequate for rating the Veteran's service-connected chronic impingement syndrome of the left shoulder; and, therefore, referral for consideration of an extraschedular disability rating is not warranted.

III.  Claim to Reopen for Service Connection for a Right Shoulder Disorder

Notice and Assistance Requirements

In this decision, the Board grants the Veteran's claim to reopen for service connection for a right shoulder disorder, which represents a complete grant of the benefit sought on appeal to that extent.  The Board notes that, per below, the merits of the claim are remanded for further development and, thus, any duties to notify or assist with respect to the underlying claim are not before the Board at the present time.  Thus, no discussion of VA's duty to notify and assist is necessary.

Claim to Reopen

By decision issued February 15, 2000, the Board denied the Veteran's claim for service connection for a right shoulder disorder.  This decision became final on the day it was issued, and the Chairman of the Board has not ordered reconsideration of this decision to date.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  This decision is, therefore, final.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision, the February 2000 Board decision in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran's claim for service connection for a right shoulder disorder was previously denied by the Board in February 2000 because the evidence failed equivocally establish the Veteran had a current disability, the evidence failed to show a chronic disability in service, and the evidence failed to establish a nexus between any current disability and any injury or disease incurred in service.  Consequently, in order for the new evidence submitted to be material it must relate to these unestablished facts and must raise a reasonable possibility of substantiating the claim.

New evidence received since February 2000 consists of the Veteran's statements and testimony, private treatment records from 2005 through 2009, VA treatment records from 2006 through 2010, an April 2006 statement from his previous employer, and two buddy statements dated in July and November of 2010.  The Board finds that some of this new evidence is material and, therefore, sufficient to reopen the Veteran's claim.

The VA and private treatment records unequivocally establish that the Veteran has a current right shoulder disorder.  A magnetic resonance imaging (MRI) study conducted in May 2005 demonstrates the right shoulder had a high grade partial tear of the rotator cuff with associated mild tendinopathy of the subscapularis; a tear of the anteroinferior labrum; poor visualization of the biceps tendon suggesting that it may be chronically torn; and subacromial/subdeltiod bursitis.  The Veteran underwent surgery on the right shoulder in June 2005 in which he had an arthroscopic anterior capsulorrhaphy and arthroscopic rotator cuff repair.  Postoperative diagnoses were rotator cuff tear and Bankart lesion, right shoulder, with chronic subacromial bursitis.  During the procedure, it was noted that the bicep tendon was absent.  This was not repaired.  These treatment records also demonstrate the Veteran's consistent report of having dislocated his right shoulder in service in 1991 when a hatch fell on it.

VA treatment records also show that a November 2007 MRI of the right shoulder demonstrated mild osteoarthritis of the acromioclavicular joint with inferior osteophytes causing impingement of the supraspinatus tendon, tendinosis and intrasubstance partial tear of the supraspinatus tendon and abnormal signal intensity at the superior labrum worrisome for possible slap tear.  A March 2008 MRI arthrogram of the right shoulder demonstrated that he has a full thickness rotator cuff tear in the supraspinous tendon, adhesive capsulitis with a very tight capsule and a slap lesion.  Thus, the evidence clearly establishes the Veteran has a current right shoulder disability diagnosed as rotator cuff tear in the supraspinatus tendon, osteoarthritis with impingement of the supraspinatus tendon, adhesive capsulitis and slap lesion.

In support of his claim of an injury in service, the Veteran submitted two buddy statements dated in July and November of 2010.  These statements corroborate that the Veteran sustained an injury to the right shoulder during General Quarters while aboard the U.S.S. Duluth and that his right shoulder remained sore for a while thereafter.  In addition, the July 2010 statement also corroborates the statement that the injury was from a hatch falling on the Veteran.  Thus, the Board finds that these statements are material as they help establish the incurrence of an injury to the Veteran's right shoulder in service.

Finally, the Veteran submitted a May 2005 treatment note from his private treating physician who stated therein that he believes the Veteran's right shoulder pathology is most likely secondary to his previous acute dislocation.  As the Veteran only reported having dislocated his shoulder in service in 1991, the Board finds this medical opinion on etiology to be a nexus opinion relating the Veteran's current right shoulder disorder with an injury in service.  Consequently, this evidence constitutes nexus evidence.

As the Veteran has submitted evidence of a current disability, an injury in service to the right shoulder, and of a nexus between the two, the Board finds that this new evidence raises a reasonable possibility of substantiating the claim for service connection for a right shoulder disorder.  Therefore, the Board finds that evidence is new and material, and the Veteran's claim for service connection for a right shoulder disorder is reopened.  However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the Veteran is required to comply with VA's duty to notify and assist in developing his claim.  This is detailed in the REMAND below.


ORDER

Entitlement to a compensable disability rating for service-connected hemorrhoids is denied.

Entitlement to a disability rating in excess of 10 percent for the orthopedic manifestations of service-connected degenerative disc disease of the lumbar spine is denied.

Entitlement to disability rating of 10 percent for radiculopathy of the right lower extremity is granted, subject to controlling regulations governing the payment of monetary benefits.
 
Entitlement to disability rating of 10 percent for radiculopathy of the left lower extremity is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to disability rating of 10 percent for chronic impingement syndrome of the left shoulder is granted prior to April 14, 2009, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for service-connected chronic impingement syndrome of the left shoulder is denied. 

New and material evidence having been presented, the Veteran's claim for service connection for a right shoulder disorder is reopened and, to that extent only, the appeal is granted.
REMAND

Having reopened the Veteran's claim for service connection for a right shoulder disability, the Board finds that remand is necessary for additional development of the claim.

The Board notes that the private treatment records from 2005 relating to treatment and surgery for the Veteran's current right shoulder disorder indicate that the Veteran reported having a subluxation event that occurred when he fell skateboarding several years prior.  There is nothing in the record to indicate whether he received treatment for that injury.  Any treatment records related thereto would be relevant to the present inquiry of whether the Veteran's current right shoulder disorder is due to injury incurred in service.  Thus, on remand, the Veteran should be asked to identify any medical care providers who treated him for this injury and, if any, to provide VA with completed release forms to obtain those treatment records.

Moreover, it is unclear whether all of the Veteran's treatment records leading up to his surgery in June 2005.  The Veteran has submitted a letter from his employer at that time.  This letter indicates that the Veteran first notified his employer of having trouble with his right shoulder in late March 2005 and that he was seeking medical treatment for it on his own.  It also indicates that the Veteran told his employer in April 2005 of the possibility of him having surgery on the shoulder and that he had his first visit with the orthopedic surgeon in May 2005.  The private medical records in the claims file relating to the Veteran's right shoulder disorder are from May 2005 to September 2005 from the private physician who performed the June 2005 surgery.  Thus, there appears to be earlier treatment records starting in March 2005 relating to treatment for the Veteran's right shoulder disorder that would be relevant to the Veteran's claim.  On remand, therefore, the Veteran should be asked to identify the medical care provider(s) who provided treatment for his right shoulder disorder prior to May 2005 when he saw the private orthopedic surgeon whose records appear to already be in the claims file.

Furthermore, the Board notes that, at his hearing in January 2011, the Veteran submitted a VA treatment note from July 2010 indicating he was treated with physical therapy for right shoulder pain at the VA Medical Center in West Los Angeles, California.  At the hearing, he also testified that he had an MRI (magnetic resonance imaging study) at the Sepulveda Vet Center.  The Board notes that VA treatment records already in the claims file indicate that an MRI of the right shoulder was conducted in November 2007 and an MRI arthrogram was conducted in March 2008.  It is unclear whether the Veteran is referring to these MRIs or whether he is referring to a more recent one.  Also, the last set of VA treatment records obtained by the RO was from March 2009.  Thus, on remand, VA treatment records should be obtained from the West Los Angeles VA Medical Center relating to treatment of the Veteran's right shoulder disorder from April 2009 to the present.

Furthermore, the Board finds that a VA examination is needed in order to determine the exact nature of the Veteran's current right shoulder disorder and to obtain a medical nexus opinion as to its etiology.

In rendering an opinion, the examiner should be advised to consider the following.  In addition to his own statements with regard to the claimed injury in service, the Veteran has submitted competent and credible statements from two buddies who were with him aboard the U.S.S. Duluth at the time of the claimed injury who corroborate that the Veteran sustained an injury to the right shoulder when a hatch fell on it.  The Board finds this evidence to be sufficient to establish the incurrence of an injury to the right shoulder in service but not as to what type of injury occurred.  The Board notes, however, that the Veteran's statements that he sustained a dislocation of the right shoulder as a result of the hatch falling on it are not competent statements as he does not have the requisite medical experience to opine as to a diagnosis, although any statements as to his symptoms at the time and the treatment received would be competent as they are within his personal knowledge.  Thus, the examiner should be directed to take as fact that the Veteran incurred an injury to his right shoulder when a hatch fell on it in service; however, he/she is not to accept as fact the Veteran's statements as to the type of injury incurred (i.e., that it was a dislocation) but may consider his report of symptoms he had and what treatment he received for them at that time.

The Board also notes that, in rendering a medical nexus opinion, the examiner must consider whether there has been any intervening injury to the right shoulder that would account for the Veteran's current right shoulder disorder, including whether an injury received during a fall while skateboarding a few years before 2005 and at the Veteran's work as a pump installer/right operator that required heavy lifting and the use of large tools and equipment.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any medical care providers who treated him, if any, in or about 2002 for an injury sustained to the right shoulder from a fall while skateboarding (as seen reported in the 2005 treatment records from his private orthopedic surgeon).  The Veteran should be requested to provide VA with release forms for all identified private medical care providers.  He should also be advised that he can provide these treatment records himself in lieu of the completed release forms.  If the Veteran provides completed release forms, all identified treatment records should be requested and obtained, if available.  If any records are not available, a negative reply should be requested.  In such a case, the Veteran and his representative should be advised that VA was not able to obtain said records and given a chance to provide them himself.

2.   Contact the Veteran and ask him to identify any medical care providers other than his orthopedic surgeon who also treated him for his right shoulder disorder, specifically for the period from March through May of 2005.  The Veteran should be requested to provide VA with release forms for all identified private medical care providers.  He should also be advised that he can provide these treatment records himself in lieu of the completed release forms.  If the Veteran provides completed release forms, all identified treatment records should be requested and obtained, if available.  If any records are not available, a negative reply should be requested.  In such a case, the Veteran and his representative should be advised that VA was not able to obtain said records and given a chance to provide them himself.

3.  Obtain the Veteran's medical records from the VA Medical Center in West Los Angeles, California, for treatment related to his right shoulder disorder from April 2009 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

4.  After all additional available evidence has been obtained, schedule the Veteran for a VA joints examination relating to his claim of service connection for a right shoulder disorder.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

All necessary diagnostic tests and/or studies should be conducted to determine the nature of any current right shoulder disorder the Veteran has.  The examiner should render a diagnosis of all current disorders involving the Veteran's right shoulder.   Thereafter, based upon a review of the claims file and examination of the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current right shoulder disorder is related to any disease or injury incurred during service.  The examiner should specifically address whether the current right shoulder disorder is etiologically related to an injury to the right shoulder in service in 1991 when a hatch fell on it.  The examiner should be directed to take as fact that an injury was incurred in service, but not what type of injury that was as there is no competent evidence to show the type of injury received when the hatch fell on the Veteran's shoulder.  He may, however, consider the Veteran's report of the symptoms and treatment he had resulting from the injury to the right shoulder when the hatch fell on it.  The examiner may also consider any other evidence of a in-service injury to the right shoulder (e.g., service treatment records from August 1990 indicating a right shoulder strain).

Furthermore, in rendering an opinion, the examiner must address the Veteran's statements as to a continuity of symptoms and whether there is evidence of an intervening disability that is the etiology of the Veteran's current right shoulder disorder(s) (to include an injury in a fall skateboarding in or around 2002 and a possible work-related injury in 2005).  A complete rationale should be given for all conclusions and opinions expressed in a legible report.  

5.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


